DETAILED ACTION
In response to communication filed on 7/1/2020.
Claims 27-44 are pending.
Claims 27-44 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:  the claim ends abruptly with an and statement and appears to be in error.  As per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 37,38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 37, the limitation “generate the control field of the MAC header to include a third subfield,” is indefinite because it is unclear to what is the third subfield when there is no second subfield claimed or identified.
Claim 37 recites the limitation "the specified base value."  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 37, the limitation “generate the control field of the MAC header to further include a fourth subfield,” is indefinite because it is unclear to what is the fourth subfield when there is no second subfield claimed or identified.
Claims 38 and 40 recites the limitation "the base value."  There is insufficient antecedent basis for this limitation in the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 27-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,708,892.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Current Application
U.S. Patent No. 10,708,892
27. A method for informing an access point of a wireless local area network (WLAN) that a client station has data to transmit to the access point, the method comprising: 
1. A method for informing an access point of a wireless local area network (WLAN) that a client station has data to transmit to the access point, the method comprising: 
generating, at the client station, a media access control (MAC) data unit (MPDU) that includes a MAC header, wherein the MAC header includes a control field that indicates an amount of data queued at the client station for transmission to the access point, wherein the control field includes i) a first subfield that specifies a scale factor, and ii) a second subfield that specifies a base value, and wherein multiplying the specified base value by the specified scale factor indicates the amount of data queued at the client station; and
generating, at the client station, a media access control (MAC) data unit (MPDU) that includes a MAC header, wherein the MAC header includes a control field that indicates an amount of data queued at the client station for transmission to the access point, wherein the control field includes i) a first subfield that specifies a scale factor, and ii) a second subfield that specifies a base value, and wherein multiplying the specified base value by the specified scale factor indicates the amount of data queued at the client station; and 

transmitting, by the client station, the MPDU to the access point to inform the access point of the amount of data queued at the client station for transmission to the access point.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the limitations of claim 1 of U.S. Patent No. 10,708,892 to omit the 

Regarding claims 28-35 of the current application, claims 2-9 of U.S. Patent No. 10,708,892 substantially limits the same inventive concept.  Although the claims are not identical by virtue of dependency of the subject matter of claim 1 of U.S. Patent No. 10,708,892, they comprise of the same claim language and are not patentably distinct because they are of an obvious variation as noted with regards to the rejection of claim 27 of the current application.

Current Application
U.S. Patent No. 10,708,892
36. A communication device, comprising: 
10. A communication device, comprising: 
a network interface device associated with a client station of a wireless local area network (WLAN), wherein the network interface device includes one or more integrated circuits (ICs) configured to: generate a media access control (MAC) data unit (MPDU) that includes a MAC header, wherein the MAC header includes a control field that indicates an amount of data queued at the client station for transmission to the access point, wherein the control field includes i) a first subfield that specifies a scale factor, 
a network interface device associated with a client station of a wireless local area network (WLAN), wherein the network interface device includes one or more integrated circuits (ICs) configured to: generate a media access control (MAC) data unit (MPDU) that includes a MAC header, wherein the MAC header includes a control field that indicates an amount of data queued at the client station for transmission to the access point, wherein the control field includes i) a first subfield that specifies a scale factor, and ii) a second subfield that specifies a base value, and wherein multiplying the specified base value by the specified scale factor indicates the amount of data queued at the client station, and 
transmit the MPDU to the access point to inform the access point of the amount of data queued at the client station for transmission to the access point.
transmit the MPDU to the access point to inform the access point of the amount of data queued at the client station for transmission to the access point.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the limitations of claim 10 of U.S. Patent No. 10,708,892 to omit the limitations regarding a second subfield to arrive at the claimed invention.  One would be motivated to do so to provide a means of broadening scope.

Regarding claims 37-44 of the current application, claims 11-18 of U.S. Patent No. 10,708,892 substantially limits the same inventive concept.  Although the claims are not identical by virtue of dependency of the subject matter of claim 10 of U.S. Patent No. 10,708,892, they comprise of the same claim language and are not patentably distinct because they are of an obvious variation as noted with regards to the rejection of claim 36 of the current application.

Claims 27-34 and 36-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,306,603.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Current Application
U.S. Patent No. 10,306,603
27. A method for informing an access point of a wireless local area network (WLAN) that a client station has data to transmit to the access point, the method comprising: 
1. A method for transmitting a resource request for an uplink (UL) multi-user (MU) transmission, the method comprising: 
generating, at the client station, a media access control (MAC) data unit (MPDU) that includes a MAC header, wherein the MAC header includes a control field that indicates an amount of data queued at the client station for transmission to the access point, wherein the control field includes i) a first subfield that specifies a scale factor, and ii) a second subfield that specifies a base value, and wherein multiplying the specified base value by the specified scale factor indicates the amount of data queued at the client station; and
generating, by a first communication device, a High Throughput (HT) Control field that includes buffer information corresponding to media access control (MAC) protocol data units (MPDUs) that are queued for transmission by the first communication device, wherein the buffer information indicates a number of bytes for the MPDUs that are queued for transmission, wherein the buffer information includes i) a first group identifier subfield that indicates a particular data group, ii) a first resource subfield configured to indicate the number of bytes for the MPDUs that are queued for transmission for the particular data group, and iii) an aggregate subfield configured to indicate a combined number of bytes for the MPDUs that are queued for transmission for a plurality of data groups; generating, by the first communication device, a resource request MPDU that includes the HT Control field; and transmitting, by the first communication device, the resource request MPDU to a second communication device via a wireless communication channel to request an 

5. The method of claim 1, wherein: the buffer information includes i) a scale factor subfield that indicates a scale value, and ii) the first resource subfield indicates a base resource value; and the number of bytes for the MPDUs that are queued for transmission for the particular data group corresponds to a number of bytes indicated by the scale value multiplied by the base resource value.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 5 of U.S. Patent No. 10,306,603 to broaden the limitations by omitting claim language in claim 1 of U.S. Patent No. 10,306,603 directed towards high throughput (HT) and high efficiency (HE) control fields to arrive at the same claimed invention.  One would be motivated to do so to provide an obvious variation.

Regarding claims 28-34 of the current application, claims 2-11 of U.S. Patent No. 10,306,603 substantially limit the same claimed invention.  Although the conflicting claims are not identical, they are not patentably distinct because they both directed towards groups related to traffic class or access categories that have respective subfields that indicates buffer or queue information for each data group for transmission.

Current Application
U.S. Patent No. 10,306,603
36. A communication device, comprising: 
12. A first communication device for transmitting a resource request for an uplink (UL) multi-user (MU) transmission, the first communication device comprising:
a network interface device associated with a client station of a wireless local area network (WLAN), wherein the network interface device includes one or more integrated circuits (ICs) configured to: generate a media access control (MAC) data unit (MPDU) that includes a MAC 


16. The first communication device of claim 12, wherein: the buffer information includes i) a scale factor subfield that indicates a scale value, and ii) the first resource subfield indicates a base resource value; and the number of bytes for the MPDUs that are queued for transmission for the particular data group corresponds to a number of bytes indicated by the scale value multiplied by the base resource value.

transmit the resource request MPDU to a second communication device via a wireless communication channel to request an allocation of radio resources for the UL MU transmission by the second communication device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 16 of U.S. Patent No. 10,306,603 to broaden the limitations by omitting claim language in claim 12 of U.S. Patent No. 10,306,603 directed towards high throughput (HT) and high efficiency (HE) control fields to arrive at the same claimed invention.  One would be motivated to do so to provide an obvious variation.

Regarding claims 37-43 of the current application, claims 12-20 of U.S. Patent No. 10,306,603 substantially limit the same claimed invention.  Although the conflicting claims are not identical, they are not patentably distinct because they both directed towards groups related to traffic class or access .

Claims 35 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,306,603 in view of Kim et al. (US Pub. 2011/0002219)(K1 hereafter)

Regarding claims 35 and 44 of the current application, claims 5 and 15 of U.S. Patent No. 10,306,603 fails to limit that the polling frame (i.e. the claimed sync frame of the current application) is configured to prompt multiple clients to transmit, as part of uplink multi-user transmission, respective information
regarding amounts of data queued at the multiple client stations for transmission to the access point;
and the client station transmits the MPDU as part of the UL MU transmission by the multiple client
stations.
K1 discloses for a wireless system that comprises of an access point that polls one or more
wireless stations [paragraph 0209] stations operate by generated multi-user packets based upon
feedback signaling and is able to transmit multi-user packets to all or a subset of other wireless
communication devices [paragraph 0230].
It would have been obvious to one ordinary skill in the art before the effective filing date of the
claimed invention to modify the claim language of claims 5 and 15 of U.S. Patent No. 10,306,603 to explicitly limit the operation of a polling frame (i.e. sync frame) to be used for a multi-user transmission scenario as taught by K1. One would be motivated to do so to further limit a function of transmission known in the field of endeavor to yield predictable results.


Claims 27-34 and 36-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,826,532.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Current Application
U.S. Patent No. 9,826,532
27. A method for informing an access point of a wireless local area network (WLAN) that a client station has data to transmit to the access point, the method comprising: 
1. A method for transmitting a resource request for an orthogonal frequency division multiple access (OFDMA) transmission, the method comprising: 
generating, at the client station, a media access control (MAC) data unit (MPDU) that includes a MAC header, wherein the MAC header includes a control field that indicates an amount of data queued at the client station for transmission to the access point, wherein the control field includes i) a first subfield that specifies a scale factor, and ii) a second subfield that specifies a base value, and wherein multiplying the specified base value by the specified scale factor indicates the amount of data queued at the client station; and
generating, by a first communication device, a resource request field that indicates buffer information corresponding to queued media access control (MAC) protocol data units (MPDUs) that are queued for transmission by the first communication device, the resource request field including i) a scale factor subfield that indicates a scale value, and ii) a resource subfield that indicates a base resource value; generating, by the first communication device, a resource request MPDU that includes the resource request field; and transmitting, by the first communication device, the resource request MPDU to a second communication device via a wireless communication channel to request an allocation of radio resources for the OFDMA transmission by the second communication device; wherein the buffer information is i) a number of bytes indicated by the scale value multiplied by the base resource value, or ii) a transmission opportunity (TXOP) duration indicated by the scale value multiplied by the base resource value.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 1 of U.S. Patent No. 9,826,532 to broaden
the limitations by omitting claim language directed towards OFDMA to arrive at the same claimed invention as an obvious variation.

Regarding claims 28-33 of the current application, claims 2-15 of U.S. Patent No. 9,826,532
substantially limits the same claimed invention. Although the conflicting claims are not identical, they

categories that have respective subfields that indicates buffer or queue information for each data group.

Regarding claim 34 of the current application, claim 9 of U.S. Patent No. 9,826,532 substantially limits the same invention.  Although the conflicting claims are not identical, they are not patentably distinct because they both are directed towards a frame that is used to initiate a MAC protocol data unit (MPDU) to be generated and sent.

Current Application
U.S. Patent No. 9,826,532
36. A communication device, comprising: 
16. A first communication device that transmits a resource request for an orthogonal frequency division multiple access (OFDMA) transmission, comprising: 
a network interface device associated with a client station of a wireless local area network (WLAN), wherein the network interface device includes one or more integrated circuits (ICs) configured to: generate a media access control (MAC) data unit (MPDU) that includes a MAC header, wherein the MAC header includes a control field that indicates an amount of data queued at the client station for transmission to the access point, wherein the control field includes i) a first subfield that specifies a scale factor, 
a network interface device having one or more integrated circuits configured to generate a resource request field that indicates buffer information corresponding to queued media access control (MAC) protocol data units (MPDUs) that are queued for transmission by the first communication device, the resource request field including i) a scale factor subfield that indicates a scale value, and ii) a resource subfield that indicates a base resource value, generate a resource request MPDU that includes the resource request field, and
transmit the MPDU to the access point to inform the access point of the amount of data queued at the client station for transmission to the access point.
transmit the resource request MPDU to a second communication device via a wireless communication channel to request an allocation of radio resources for the OFDMA transmission by the second communication device, wherein the buffer information is i) a number of bytes indicated by the scale value multiplied by the base resource value, or ii) a transmission opportunity (TXOP) duration indicated by the scale value multiplied by the base resource value.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 16 of U.S. Patent No. 9,826,532 to broaden


Regarding claims 37-42 of the current application, claims 2-15 of U.S. Patent No. 9,826,532
substantially limits the same claimed invention. Although the conflicting claims are not identical, they
are not patentably distinct because they both further limit groups related to traffic classes or access
categories that have respective subfields that indicates buffer or queue information for each data group.

Regarding claim 43 of the current application, claim 9 substantially limits the same invention.  Although the conflicting claims are not identical, they are not patentably distinct because they both are directed towards a frame that is used to initiate a MAC protocol data unit (MPDU) to be generated and sent.

Claims 35 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,826,532 in view of Kim et al. (US Pub. 2011/0002219)(K1 hereafter)

Regarding claims 35 and 44 of the current application, claim 9 of U.S. Patent No. 9,826,532 fails to
limit that the polling frame (i.e. the claimed sync frame of the current application) is configured to
prompt multiple clients to transmit, as part of uplink multi-user transmission, respective information
regarding amounts of data queued at the multiple client stations for transmission to the access point;
and the client station transmits the MPDU as part of the UL MU transmission by the multiple client
stations.
K1 discloses for a wireless system that comprises of an access point that polls one or more
wireless stations [paragraph 0209] stations operate by generated multi-user packets based upon

communication devices [paragraph 0230].
It would have been obvious to one ordinary skill in the art before the effective filing date of the
claimed invention to modify the claim language of claim 9 of U.S. Patent No. 9,826,532 to explicitly limit
the operation of a polling frame (i.e. sync frame) to be used for a multi-user transmission scenario as taught by K1. One would be motivated to do so to further limit a function of transmission known in the field of endeavor to yield predictable results.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (US Pub. 2016/0014803)(M1 hereafter) in view of Zhang et al. (US Pub. 2014/0192898)(Z1 hereafter).

Regarding claim 36, M1 teaches a communication device [refer Fig. 2; 202], comprising: 
a network interface device [refer Fig. 2; 214] associated with a client station [refer Fig. 2; 202] of a wireless local area network (WLAN) [refer Fig. 1], the network interface device includes one or more integrated circuits (ICs)[refer Fig. 2; 210, 212] configured to: 
generate a media access control (MAC) data unit (MPDU)[paragraph 0070] that includes a MAC header [paragraph 0072], the MAC header includes a control field that indicates an amount of data queued at the client station for transmission to the access point (the MAC header contains fields which contain buffer information [paragraph 0072] buffer information is used to identify buffered data at a station [paragraph 0085]), 
transmit the MPDU to the access point to inform the access point of the amount of data queued at the client station for transmission to the access point [paragraph 0085].

Z1 discloses the use of a scaling factor that is selected based upon a coding mode to be used by an encoder or decoder [paragraph 0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate the use of a scaling factor that can be used by an encoder for a bit number limit for sending data as taught by Z1.  One would be motivated to do so to provide a means of conveying a coding mode for a decoder to implement [refer Z1; paragraph 0032].

Regarding claim 40, M1 teaches the base value (i.e. buffer size) is in units of bytes [paragraph 0088].  

Regarding claim 41, M1 teaches a communication protocol (i.e. information element) defines multiple variants of the control field (i.e. buffer information)[refer Figs. 3-5] with respective different formats (a common element in the information element identifies information about the format of the information element in order to interpret the information)[paragraph 0069]; and 
the one or more ICs are further configured to generate the control field of the MAC header [paragraph 0072] to include information specifying one variant from among the multiple variants (a common element in the information element identifies information about the format of the information element in order to interpret the information)[paragraph 0069].  

Regarding claim 42, M1 teaches the MPDU is a first MPDU (i.e. transmitted buffer information in an AMPDU)[paragraph 0070]; the one or more ICs are further configured to: 


Regarding claim 43, M1 teaches the one or more ICs are further configured to: receive a sync frame (i.e. poll control frame) from the access point [paragraph 0080], the sync frame is configured to prompt the client station to transmit information regarding the amount of data queued at the client station for transmission to the access point (the access point sends the poll control frame to request that one or more stations transmit buffer information)[paragraph 0080]; and 
generate and transmit the MPDU in response to receiving the sync frame from the access point [paragraph 0082].  

Regarding claim 44, M1 teaches the sync frame is configured to prompt multiple client stations to transmit, as part of an uplink multi-user (UL MU) transmission, respective information regarding amounts of data queued at the multiple client stations for transmission to the access point (the access point sends the poll control frame to request that one or more stations transmit buffer information)[paragraph 0080]; and 
the one or more ICs are further configured to transmit the MPDU as part of the UL MU transmission by the multiple client stations (the stations respond to the access point and synchronize with other stations with responses)[paragraph 0081].

Allowable Subject Matter
Claims 37-39 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) was timely filed or 1.321(d) or rewritten to overcome the Non-statutory Double Patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Ryan Kavleski
/R. K./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412